                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:97-cr-00040-FDW
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (2) JUAN BAUTISTA ALOMIA-TORRES                 )                    ORDER
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s pro se Motions for Sentence Reduction

Pursuant to First Step Act of 2018 (Doc. Nos. 618, 624, 635) and pro se Motion for Appointment

of Counsel (Doc. No 619).

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to Motions to Appoint Counsel, criminal defendants have no right to counsel

beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020 WL

2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).              Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. Therefore, the Motion (Doc.

No. 619) is DENIED.

       IT IS SO ORDERED.               Signed: February 26, 2021




                                                1



        Case 3:97-cr-00040-FDW Document 636 Filed 02/26/21 Page 1 of 1
